    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 1 of 26



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

IN RE TERRORIST ATTACKS ON           :            03 MDL 1570 (GBD) (SN)
SEPTEMBER 11, 2001                   :
____________________________________

This Document Relates To:

Havlish, et al. v. bin Laden, et al., Case No. 03-CV-09848
Ashton, et al. v. al Qaeda Islamic Army, et al., Case No. 02-CV-06977
Burnett, Sr., et al., v. Islamic Republic of Iran, Case No. 15-CV-9903
Burlingame, et al. v. bin Laden, et al., Case No. 02-CV-07230
Bauer, et al. v. al Qaeda Islamic Army, et al., 02-CV-07236
O’Neill, Sr., et al. v. Republic of Iraq, et al., Case No. 04-CV-1076
Federal Insurance Co., et al. v. al Qaida, et al., Case No. 03-CV-06978
----
Dillaber, et al. v. Islamic Republic of Iran, et al., Case No. 18-CV-03162
Agyeman, et al. v. Islamic Republic of Iran, et al., Case No. 18-CV-05320
Morris, et al. v. Islamic Republic of Iran, et al., Case No. 18-CV-05321
Derubbio, et al. v. Islamic Republic of Iran, et al., Case No. 18-CV-05306
Schlissel, et al. v. Islamic Republic of Iran, et al., Case No. 18-CV-05331
Kamardinova, et al. v. Islamic Republic of Iran, et al., Case No. 18-CV-05339
Ades, et al. v. Islamic Republic of Iran, et al., Case No. 18-CV-07306


    MEMORANDUM OF THE PLAINTIFFS’ EXECUTIVE COMMITTEES, AND
   PLAINTIFFS IN THE ABOVE-IDENTIFIED CASES, IN OPPOSITION TO THE
   HAVLISH PLAINTIFFS’ RENEWED MOTION FOR AN ORDER CREATING A
  COMMON BENEFIT FUND AND AUTHORIZING CERTAIN DISBURSEMENTS
                            THEREFROM




                                                                           February 15, 2019
      Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 2 of 26



                                                  TABLE OF CONTENTS

                                                                                                                                     Page(s)

TABLE OF CONTENTS ......................................................................................................... i
TABLE OF AUTHORITIES................................................................................................... ii
INTRODUCTION ................................................................................................................... 1
BACKGROUND ....................................................................................................................... 3
          A.        Havlish counsel refused to coordinate with the PECs ......................................3
          B.        Havlish Counsel’s efforts duplicated work performed by responding counsel .6
          C.        The requirements under the FSIA are not so onerous to entitle Havlish
                    counsel to the relief they request ........................................................................ 8
          D.        Compensation from the U.S. Victims of State Sponsored Terrorism Fund is
                    unrelated to any efforts undertaken by Havlish counsel ................................. 10
ARGUMENT .......................................................................................................................... 11
          I.        THE MOTION REMAINS PREMATURE FOR THE SAME REASONS
                    IDENTIFIED BY THIS COURT IN DENYING THE 2016 FEE
                    APPLICATION................................................................................................ 11
          II.       HAVLISH COUNSEL HAVE NOT CREATED A “COMMON FUND”
                    FROM WHICH EQUITABLE ATTORNEYS FEES MAY BE AWARDED.
                    .......................................................................................................................... 14
          III.      HAVLISH COUNSEL’S EFFORTS IN OBTAINING A DEFAULT
                    JUDGMENT AGAINST IRAN WERE NOT AUTHORIZED BY MDL
                    LEADERSHIP AND DO NOT CONSTITUTE “COMMON BENEFIT
                    WORK” UNDER THE PRINCIPLES GOVERNING AWARD OF FEES IN
                    AN MDL. .......................................................................................................... 17
          IV.       HAVLISH COUNSEL HAVE NOT JUSTIFIED THEIR EXORBITANT
                    FEE REQUEST. .............................................................................................. 20
CONCLUSION ....................................................................................................................... 22
      Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 3 of 26



                                               TABLE OF AUTHORITIES
                                                                                                                                Page(s)

Cases
Central Railroad & Banking Co. v. Pettus, 113 U.S. 116 (1885) .......................................... 14, 15
Comm. Bank of Kuwait v. Rafidain Bank, 15 F.3d 238 (2d Cir. 1994).......................................9
Gates v. Syrian Arab Republic, 580 F. Supp.2d 53 (D.D.C. 2008) .............................................9
In re Air Crash Disaster at Fl. Everglades on Dec. 29, 1972, 549 F.2d 1006 (5th Cir. 1977) .... 18
In re Islamic Republic of Iran Terrorism Litig., 659 F. Supp.2d 31 (D.D.C. 2009) .......... 5, 8, 9
In re Vioxx Prod. Liab. Litig., 760 F.Supp.2d 640 (E.D. La. 2010) ......................................... 18
In re Zyprexa Prod. Liab. Litig., 594 F.3d 113 (2d Cir. 2010) ........................................14, 16, 18
Int’l Road Fed’n v. Embassy of the Democratic Republic of the Congo, 131 F. Supp.2d 248
        (D.D.C. 2001) .................................................................................................................. 9
Rimkus v. Islamic Republic of Iran, 575 F. Supp.2d 181 (D.D.C. 2008) ...................................9
Smiley v. Sincoff, 958 F.2d 498 (2d Cir. 1992) ...................................................................... 4, 19
Smith v. Islamic Emirate of Afghanistan, 262 F. Supp.2d 217 (S.D.N.Y. 2003) .......................8
Sprague v. Ticonoc Nat. Bank, 307 U.S. 161 (1939)............................................................ 14, 15
Trustees v. Greenough, 105 U.S. 527 (1881) ........................................................................ 14, 15
Ungar v. Islamic Republic of Iran, 211 F. Supp.2d 91 (D.D.C. 2002)........................................8
Wolff v. Ampacet Corp., 673 N.E.2d 745 (Ill. 1996) ................................................................. 16

Statutes
18 U.S.C. § 2339A(b)(1) ..............................................................................................................9
28 U.S.C. § 1605(a)(7).................................................................................................................8
28 U.S.C. § 1605A ..............................................................................................................8, 9, 10
28 U.S.C. § 1608(e) ................................................................................................................. 8, 9
34 U.S.C. § 20144(d)(3)(A)(ii)(III) ........................................................................................... 11
Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1602 et seq. ................................ 3, 8

Other Authorities
Duke Law Center for Judicial Studies, Standards and Best Practices for Large and Mass-
      Tort MDLs (2014)............................................................................................... 11, 17, 19
Judge Eldon E. Fallon, Common Benefit Fees in Multidistrict Litigation, 74 LA. L. Rev. 371
      (2014) ............................................................................................................................ 17
MANUAL FOR COMPLEX LITIGATION (FOURTH) § 10.22 (2015) .................................................4


                                                                     ii
     Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 4 of 26



MANUAL FOR COMPLEX LITIGATION (FOURTH) § 14.121 (2015) .............................................. 12
Restatement (Third) of Restitution and Unjust Enrichment § 29, comment e (2011) ...... 14, 16




                                                   iii
     Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 5 of 26



                                        INTRODUCTION

        The Plaintiffs’ Executive Committees (“PECs”), along with Plaintiffs in the above-captioned

lawsuits subject to this motion (excluding the Havlish plaintiffs), submit this Consolidated

Memorandum of Law in opposition to the application filed by attorneys who represent a few dozen

of the thousands of 9/11 plaintiffs (Havlish counsel) asking that the Court create a so-called

“common” fund that personally benefits only Havlish counsel for work they did for only their own

clients; work that was duplicative of what the PEC firms had already done and work that far exceeded

what was necessary for a default judgment (“Application”) (ECF Nos. 4291-92). Specifically, the

Application seeks the contribution of 12% of the gross amount of all payments on judgments against

Iran—regardless of the source of the payment and without consideration of the efforts undertaken by

the plaintiffs’ own counsel in representing them in this long-running MDL—based solely on Havlish

counsel’s unilateral efforts to obtain a default judgment against a single non-appearing defendant—

the Islamic Republic of Iran.

        When Havlish counsel previously sought such fees in 2016, they requested a “common benefit”

fee award of “only” 8% of any recoveries against Iran. ECF No. 3236 at 2. They now brazenly

demand a 50% increase on their 2016 application despite having performed no additional work since

that time. Moreover, they disregard the 25% cap on attorney’s fees for any compensation received

from the U.S. Victims of State Sponsored Terrorism Fund (“USVSSTF”) and the fact that their 12%

demand seeks nearly half of that maximum fee and exceeds the contractual contingency fee for certain

plaintiffs within the MDL.

        Havlish counsel’s legal argument is bereft of merit and should not be taken seriously. For at

least three separate reasons, the Court should simply dismiss the application without the need for any

detailed consideration of Havlish counsel’s arguments about the extent of their work or its purported

benefits to other plaintiffs:
     Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 6 of 26



        First, the motion remains premature. When Magistrate Judge Maas recommended denial of

Havlish counsel’s 2016 fee application, he observed that two factors essential for awarding common

benefit fees remained unclear: the total amount of money to be recovered by the MDL plaintiffs and

the relative effort expended by various attorneys to obtain that result. ECF No. 3309 at 4. Both factors

remain equally unclear today. Only some of the responding Plaintiffs will receive a small fraction of

their judgments against Iran from the USVSSTF; many more will receive no recovery from the Fund.

Moreover, although Havlish counsel consider only the claims against Iran, this MDL encompasses

substantially more than that.      And, despite substantial progress, the MDL remains far from

completion. Just as in 2016, at this point in time, it is not possible for the Court to assess the relative

contributions of all MDL counsel to the common benefit;

        Second, there is no “common fund” created by the Havlish counsel for the benefit of other

plaintiffs, an essential component for a fee award under the common fund doctrine. Havlish counsel

did not create the USVSSTF, nor do they claim to have done so. And that Fund is not a corpus

available to the Court out of which to award fees;

        Third, Havlish counsel, despite their nominal membership on the PECs, have done little or no

MDL common benefit work, as that term is properly understood: legal work undertaken pursuant to

a request by Plaintiffs’ lead counsel for the efficient administration and resolution of the MDL. Havlish

counsel may have been within their rights to seek permission from the Court to move for a default

judgment against Iran without coordinating their efforts with lead counsel and the PECs, but it is not

their right to demand an MDL common benefit fee for having taken such unilateral action.

        Each of the foregoing arguments is itself a sufficient reason for denying the pending motion

without even considering the obvious deficiencies in the Havlish counsel’s fee application. The

application falls woefully short of documenting counsel’s claim to “have invested tens of thousands

of hours of attorney time and underwrote nearly $2 million in costs and expenses in pursuit of evidence


                                                     2
     Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 7 of 26



against Iran,” ECF No. 4292 at 7-8; Havlish counsel simply assert these figures without any

documentation. Nor do they even attempt to demonstrate the value of their work toward other

plaintiffs recovering from the USVSSTF which, as Havlish counsel are forced to concede, does not

permit recoveries for punitive damages or pre- or post-judgment interest, ECF No. 4292 at 17 n. 9.

Moreover, the USVSSTF prohibits recovery by commercial plaintiffs, such as plaintiffs in the Federal

Insurance case, as well as certain plaintiffs who previously recovered from the 9/11 Victims

Compensation Fund; yet Havlish counsel also seek a 12% fee award from any future recoveries by

these plaintiffs as well.

        As explained in Responding Plaintiffs’ opposition to the earlier fee application, the actual value

of Havlish counsel’s work in obtaining a default judgment against Iran was de minimis: it relied on

precedent developed by other counsel in the D.C. Circuit that established a relatively low threshold

for default judgments under the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1602 et seq.,

and rested almost entirely on public information and other information known to the PECs long

before Havlish filed.

        Havlish counsel’s motion should be denied in its entirety.

                                          BACKGROUND

        A.       Havlish counsel refused to coordinate with the PECs

        Havlish counsel’s failure to abide by the parameters set by the Plaintiffs’ General Steering

Committee and the PECs in this MDL provides compelling evidence that they were not working for

the common benefit of other plaintiffs.1 In MDLs, the district court determines procedures by “which



1
 Other indications of Havlish counsel’s intention to benefit only their own clients are demonstrated
by Havlish counsel’s abandonment of class allegations included in the original Havlish complaint, and
Havlish counsel’s efforts to enforce their judgments against assets for the benefit of only Havlish
plaintiffs. While the original Havlish complaint contained class allegations, those allegations were
abandoned in the Havlish Second Amended Complaint, filed on September 30, 2005, at which point
Havlish counsel proceeded solely on behalf of the named Havlish plaintiffs.
                                                    3
     Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 8 of 26



one or more attorneys are selected and authorized to act on behalf of other counsel and their clients

with respect to specified aspects of the litigation.” MANUAL FOR COMPLEX LITIGATION (FOURTH) §

10.22 (2015). In such a structure, “[a] Committee depends for it[s] success on cooperation among its

members and would function less effectively if its members were to compete with one another and

with the Committee itself to serve plaintiffs’ attorneys on an individual basis.” Smiley v. Sincoff, 958

F.2d 498, 502 (2d Cir. 1992). The goal of such a structure is to operate efficiently and “avoid

unnecessary duplication of efforts and control fees and expenses” without jeopardizing fairness to the

parties. Id.

        On June 16, 2004, Judge Casey issued Case Management Order #3 (“CMO3”, ECF No. 248)

in this MDL regarding “Organization of Counsel.” CMO3 established a Plaintiffs’ General Steering

Committee and two PECs (one for wrongful death and personal injury plaintiffs and the other for

plaintiffs asserting commercial and property damage claims).         The PECs were empowered to

“coordinate discovery and motion papers to the extent practicable to promote judicial economy, avoid

duplicative effort, and limit the burden on parties responding to discovery.” See CMO3 at ¶3. Further,

the PECs “shall conduct all pretrial proceedings involving common legal and factual issues, whether

relating to liability or damages, on behalf of all plaintiffs. The members of the Plaintiffs’ General

Committee shall, at the request of the Plaintiffs’ Executive Committees, provide assistance as required

in handling the liability pretrial proceedings.” Id. at ¶10. The PECs were also authorized to

“coordinate the work of plaintiffs’ counsel and perform such other functions as necessary and

appropriate to complete pretrial proceedings in the Consolidated Action and/or as may be authorized

by the Court.” Id. at ¶11.g.

        Here, Havlish counsel, although granted seats on one of the PECs, chose to operate outside

the Court-approved plaintiffs’ leadership structure, in order to pursue putative benefits for their

respectively small number of clients without notifying the PECs of their efforts. Havlish counsel never


                                                   4
     Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 9 of 26



sought, much less obtained, PEC approval for the work that they conducted or the expenditures they

incurred. Nor did Havlish counsel consult with other members of the PECs regarding any evidence

respondents had obtained related to Iran or its agencies and instrumentalities, nor did they share their

work product with the remainder of the PECs to ensure that their work was not duplicative of work

already conducted. In short, Havlish counsel seek to be rewarded for deliberately running afoul of this

Court’s mandates pursuant to CMO3 and for engaging in a unilateral approach that is inimical to the

efficient conduct of MDLs generally.

        Havlish counsel now focus considerable energy on attempting to demonstrate that members

of the PECs opposed their efforts to pursue default proceedings against Iran in 2010 and 2011 to

somehow argue that there was no intention on the part of the PECs to pursue default proceedings

against Iran in the future. That is simply untrue. Strategic considerations, including the need to

prioritize and focus resources, dictated the PECs’ approach, because the PECs were actively involved

in litigating claims for all of the plaintiffs in the MDL against represented defendants who were battling

before the Court, and distracting the Court’s attention and resources from the active portions of the

litigation to hold hearings on default proceedings against Iran was deemed to be an unwise use of the

PECs’ and the Court’s limited time and resources at that stage. At the time, no USVSSTF existed and

judgments against Iran were considered to be merely “Pyrrhic victories” for plaintiffs. In re Islamic

Republic of Iran Terrorism Litig., 659 F. Supp.2d 31, 129 (D.D.C. 2009). Furthermore, Havlish counsel’s

refusal to coordinate with other members of the PECs made it impossible to determine whether

Havlish counsel would be proceeding in a manner consistent with the interests of all plaintiffs and not

to the detriment of outstanding and pending claims against other providers of material support or

resources to Al-Qaeda and the 9/11 hijackers.

        With hindsight, Havlish counsel’s approach may be explained, at least in part, by their efforts

to benefit their own clients by joining the litigation to attach the property at 650 Fifth Avenue in


                                                    5
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 10 of 26



Manhattan. While Havlish counsel originally filed a motion for judgment by default against Iran in

2008, they did not immediately move the Court for a decision on that motion. Rather, before doing

so—and without any notice to the PECs—they submitted a verified claim in the In re 650 Fifth Avenue

litigation, relying on their complaint naming Iran in connection with the 9/11 attacks, stating that they

had “now” compiled the information they believed necessary to support the entry of a final default

judgment against Iran, which would allow them to join the In re 650 Fifth Avenue matter. See 08-cv-

10934 (S.D.N.Y.) (LAP), ECF No. 85 (Filed 03/01/2010). Havlish counsel thereafter submitted their

memoranda in support of their application for a judgment against Iran. See Havlish Dkt, ECF Nos.

273, 274, 275 (Filed 05/19/2011). By obtaining a default judgment against Iran, Havlish counsel

secured their clients’ place in line should the property at 650 Fifth Avenue ultimately be subject to

creditors’ claims—an interest that inures to the benefit only of the Havlish clients and to no one else in

the MDL.

        Havlish counsel completely abandoned the coordinating structure established by the Court

through the PECs, seeking to pursue their own interests, even when advised by the PECs that the

timing of their actions could work to the detriment of the other plaintiffs in this MDL. Havlish

counsel’s attempt to rewrite history to claim that they were acting for the common benefit of all

plaintiffs with claims against Iran in this MDL is belied both by their refusal to work within the PEC

structure and by their self-interested efforts to secure an interest in the 650 Fifth Avenue property for

their clients alone.

        B.       Havlish Counsel’s efforts duplicated work performed by responding counsel

        Aside from working outside the confines of the PECs’ coordination, Havlish counsel’s failure

to coordinate with other members of the PECs left them engaging in duplicative and unnecessary

work—especially within the strictures of FSIA precedent in cases against Iran. While the PECs were

pursuing litigation against defendants who had hired counsel from some of the most prominent


                                                    6
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 11 of 26



defense firms in the nation, Havlish counsel instead sought to litigate against no one—pursuing a

default judgment against a non-appearing defendant against whom a blueprint for liability had already

been established in other cases. Furthermore, contrary to Havlish counsel’s assertions, responding

counsel was in possession of all necessary evidence and proofs (in addition to having retained experts)

to obtain a default judgment against Iran without the need for Havlish counsel’s efforts, and intended

to do so at a time the PECs determined would be most appropriate.

       While Havlish counsel concentrated all of their efforts on Iran’s culpability in providing

support or resources to Al-Qaeda, responding counsel on behalf of the PECs were engaged in more

extensive investigation and discovery related to all of the sources of material support or resources for

Al-Qaeda and for the 9/11 attacks. This larger, broader investigation of liability across the spectrum

of defendants allowed responding counsel to be privy to and in possession of all of the requisite

evidence and proofs to establish default liability against Iran without the need for Havlish counsel to

depart so starkly from the coordinated efforts of the PECs.

       The PECs’ activities included extensive and professional investigative efforts relating to

Iranian support for Al-Qaeda and the 9/1l attacks, including locating and interviewing witnesses,

obtaining documents, translating documents, gathering publicly available information, consulting with

experts, and analyzing information. Respondents respectfully incorporate by reference their prior

submission to the Court in 2016 that addressed these issues and the Declarations that accompanied

that submission. See ECF No. 3272 at 18-20. This included active members of the PECs retaining a

former Israeli Military Intelligence officer and renowned expert on Iranian-sponsored terrorism who

helped to develop evidence for use in default proceedings against both Iran and Sudan. Active

members of the PECs also retained a group of counter-terrorism consultants to develop an evidentiary

portfolio using international contacts and resources concerning Al-Qaeda’s global infrastructure and




                                                   7
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 12 of 26



the sources of support that allowed the terror organization to plan, coordinate, and conduct the 9/11

attacks.2

        Any intimation by Havlish counsel that the PECs somehow failed to undertake their

investigative efforts and obligations is farcical. In fact, responding counsel was in possession of all of

the principal evidence relied upon by Havlish counsel to obtain their liability default judgment at the

time that it was filed. See ECF No. 3272 at 21-22 (listing evidence in the PECs’ possession).

        C.       The requirements under the FSIA are not so onerous to entitle Havlish counsel
                 to the relief they request

        The default proceedings at issue here emanate from claims primarily arising from what is

known as the terrorism exception to sovereign immunity located at 28 U.S.C. § 1605A (which replaced

the original terrorism exception for state sponsors of terrorism codified at 28 U.S.C. § 1605(a)(7)). See

In re Islamic Republic of Iran Terrorism Litig., 659 F. Supp.2d 31 (D.D.C. 2009). The FSIA imposes lenient

standards for securing default judgments against foreign state defendants. Under the FSIA, a

“judgment by default . . . against a foreign state” requires only that “the claimant establish[] his claim

or right to relief by evidence satisfactory to the court.” 28 U.S.C. § 1608(e). A plaintiff must present

a “legally sufficient evidentiary basis for a reasonable jury to find for plaintiff.” Ungar v. Islamic Republic

of Iran, 211 F. Supp.2d 91, 98 (D.D.C. 2002). In the Second Circuit, this evidentiary burden is simply

“a legally sufficient evidentiary basis for a reasonable jury to find for plaintiff.” Smith v. Islamic Emirate

of Afghanistan, 262 F. Supp.2d 217, 222 (S.D.N.Y. 2003) (adopting plaintiff’s argument that the

evidentiary burden is “less than normally required.”) Establishment of a prima facie case permits the

entry of a default judgment. See Ungar, 211 F. Supp.2d at 98. Evidence may be submitted in the form

of affidavits and exhibits to satisfy § 1608(e), without an evidentiary hearing. See Comm. Bank of Kuwait


2
  Havlish counsel seek a windfall based on responding plaintiffs’ efforts to conserve judicial resources
by not relitigating the issue of Iran’s liability. But, as is clear from the evidence discussed herein and
previously, responding plaintiffs had already developed the evidence necessary to obtain a liability
judgment irrespective of Havlish counsel’s motion.
                                                      8
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 13 of 26



v. Rafidain Bank, 15 F.3d 238, 242 (2d Cir. 1994) (finding evidence in the form of affidavits and exhibits

sufficient to satisfy § 1608(e)); Int’l Road Fed’n v. Embassy of the Democratic Republic of the Congo, 131 F.

Supp.2d 248, 252 n.4 (D.D.C. 2001). Courts are to “accept plaintiffs’ uncontroverted evidence as

true.” Rimkus v. Islamic Republic of Iran, 575 F. Supp.2d 181, 193 (D.D.C. 2008).

        The burden of proof is similarly accommodating under the broad liability standards imposed

by the state sponsor of terrorism exception to the FSIA. Under 28 U.S.C. § 1605A, a designated state

sponsor of terrorism shall be liable to a national of the United States for personal injury or death

caused by that country’s provision of material support or resources. 28 U.S.C. § 1605A(a)(1); (c). A

court need only “determine whether a defendant country has provided material support to terrorism

. . . consider[ing] first, whether a particular terrorist group committed the terrorist act and second,

whether the defendant foreign state generally provided material support or resources to the terrorist

organization which contributed to its ability to carry out the terrorist act.” Gates v. Syrian Arab Republic,

580 F. Supp.2d 53, 67 (D.D.C. 2008). The courts apply both the broad standard of “material support

or resources” in 18 U.S.C. § 2339A(b)(1) and also a minimal causation standard. A “plaintiff need not

establish that the material support or resources provided by a foreign state for a terrorist act

contributed directly to the act from which his claim arises.” In re Islamic Republic of Iran Terrorism Litig.,

659 F. Supp.2d at 44. “[T]here is no ‘but-for’ causation requirement with respect to cases that rely on

the material support component of the terrorism exception to foreign sovereign immunity.” Id. The

extensive case law against Iran specifically as a state sponsor of terrorism involved in attacks against

Americans further buttresses the notion that the burden held by Havlish counsel was de minimis.

        Thus, the burden facing Havlish counsel was minimal; yet they now claim that the liability

default proceedings at issue here required “tens of thousands” of hours of attorney time and millions

of dollars in expenses. This is despite the fact that virtually all of the evidence necessary to meet the

standard set forth under 28 U.S.C. § 1605A was publicly available. Havlish counsel alone should bear


                                                      9
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 14 of 26



the consequences for any unnecessary work they chose to undertake without the approval of the

PECs.

        D.     Compensation from the U.S. Victims of State Sponsored Terrorism Fund is
               unrelated to any efforts undertaken by Havlish counsel

        The evident basis for Havlish counsel’s renewed application is the fact that the USVSSTF—a

claims fund administered by the U.S. Department of Justice pursuant to statute—made a distribution

to eligible claimants in January 2019. To be eligible for the USVSSTF, a claimant must have obtained

a damages judgment from a federal court pursuant to 28 U.S.C. § 1605A against a designated state

sponsor or terrorism. See http://www.usvsst.com/faq.php, FAQ 2.1. Among those claimants who

were found eligible for payment from the USVSSTF were certain immediate family members of

individuals killed on 9/11.

        Havlish counsel make no claim that they played any role in establishing the USVSSTF. The

USVSSTF is providing pro rata compensation on judgments against any designated state sponsor of

terrorism—not just Iran—and claimants include victims of attacks that range from the bombing of

the U.S. Marine barracks in Beirut in the early-1980s to suicide bombings in Israel to 9/11 victims.

The compensation provided by the USVSSTF does not derive from payments made by any state

sponsor of terrorism.3

        Havlish counsel have not made any claim—nor could they—that (a) they had any role in

establishing the USVSSTF; or (b) they were involved in any way in the selection of persons who paid

fines or criminal penalties that were deposited into the USVSSTF. To the extent that any of

respondents’ plaintiffs received or are receiving compensation from the USVSSTF based on default

judgments against Iran, Havlish counsel had no role in the establishment of the Fund from which they

will receive compensation. Moreover, the USVSSTF does not provide compensation for commercial


3
 Rather, the sources of compensation in the USVSSTFF are, essentially, civil and criminal fines or
forfeitures for violations of trade sanctions. 34 U.S.C. § 21044(e)(2)(A).
                                                 10
     Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 15 of 26



or property-damage claims, and it imposes a limitation on which individuals may obtain compensation

(even with a default judgment in hand) leaving anyone who has obtained an “award or an award

determination under Section 405 of the Air Transportation Safety and System Stabilization Act [also

known as the September 11th Victim Compensation Fund, the Zadroga Fund, VCF1, and VCF2]”

unable to receive compensation from the USVSSTF. See 34 U.S.C. § 20144(d)(3)(A)(ii)(III); see also

FAQ 4.6, http://www.usvsst.com/faq.php. This language has been used by the USVSSTF to deny

payment to widows/widowers and children who had been financially dependent on the parent killed

on 9/11. Yet, Havlish counsel now demand a common benefit fee award from these uncompensated

plaintiffs as well.

                                             ARGUMENT

I.      THE MOTION REMAINS PREMATURE FOR THE SAME REASONS
        IDENTIFIED BY THIS COURT IN DENYING THE 2016 FEE APPLICATION.

        On August 2, 2016, this Court adopted in its entirety the Report and Recommendation of

Magistrate Judge Maas and denied Havlish counsel’s prior fee motion without prejudice to its later

renewal. ECF No. 3322. Magistrate Judge Maas had recommended denying the motion as premature.

Contrary to Havlish counsel’s contentions, see ECF No. 4292 at 2 (“This renewed motion is now ripe

. . .”), the pending motion is just as premature as its predecessor.

        Magistrate Judge Maas observed that a determination of common benefit fee awards in an

MDL depends on at least two critical factors: the total amount of money to be recovered by the MDL

plaintiffs and the relative effort expended by various attorneys to obtain that result. ECF No. 3309 at

4 (“the Court at this point can only speculate as to the amount of effort the Respondents will expend

to collect that award and the sums, if any, that they will actually recover”). For that reason, common

benefit fee awards are typically set only at or near the time that the MDL is finally resolved or settled.

Id. at 5-6 (quoting Duke Law Center for Judicial Studies, Standards and Best Practices for Large and

Mass-Tort MDLs 68 (2014) (“[T]he court usually will defer setting the precise percentage of settlement

                                                   11
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 16 of 26



proceeds that will fund the [common benefit fund] until the MDL is resolved or settled when the

value of the common benefit work is known.”); and MANUAL FOR COMPLEX LITIGATION (FOURTH)

§ 14.121 (2015) (“Generally, the factor given the greatest emphasis [in determining the common

benefit fee] is the size of the fund created.”)).

        The present MDL is simply not at that point. Claims against numerous defendants have yet

to be resolved, and there is no way to estimate the total amount that plaintiffs will eventually recover.

Even as to Iran, it remains unclear how much plaintiffs will obtain. The current round of payments

from the USVSSTF is expected to amount to little more than a small fraction of all of the claims

presented for payment. How much more will eventually be recovered—whether from future awards

from the USVSSTF, from the seizure and sale of Iranian assets, or from an eventual settlement with

the government—cannot be determined, let alone the legal effort that will be expended in order to

make those recoveries. Indeed, numerous MDL plaintiffs—including both commercial plaintiffs and

those who received eligibility determinations from the 9/11 Victims Compensation Fund—are

ineligible for recoveries from the USVSSTF, yet Havlish counsel also seek a fee award against them,

despite the absence of any certainty about when, if, or how much they may eventually recover or the

effort that may be involved in obtaining their recoveries.

        And, of course, the Havlish plaintiffs, like others in this MDL, also have claims against other

defendants that have been actively pursued by the PECs. If those efforts ultimately bear fruit, it is

likely that Havlish counsel will be obliged to share some of their contingency fees as common benefit

fees with other counsel. Who will ultimately “come out ahead” in the distribution of common benefit

fees simply cannot and should not be determined at this time.

        Havlish counsel seem to believe that common benefit fee awards can be handled on a

defendant-by-defendant basis, based on who did the work against that particular defendant, but that

has never been the practice in large, multi-defendant MDLs. The PECs know of no cases in which


                                                    12
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 17 of 26



counsel who contributed substantially to common benefit work, at the direction of MDL leadership,

have been told that they were not entitled to share in a common benefit fee award simply because the

particular defendant they led the litigation against was dismissed or the bellwether case they tried

resulted in a defense verdict. Indeed, Havlish counsel’s narrow-minded focus on their work against

Iran highlights their lack of commitment to the “common benefit” of all plaintiffs before this Court.

        Havlish counsel’s renewed application demonstrates no effort to comply with this Court’s 2016

Order. To the contrary, Havlish counsel have now dramatically increased their demand. It is not

simply that they have increased their proposed fee from 8 to 12%, despite not having performed any

additional work. The 2016 application sought fees in only three cases in which default judgments had

been entered against Iran.

        The renewed application, by contrast, asserts claims against (a) multiple sets of plaintiffs

lacking even liability judgments against Iran (Dillaber, Agyeman, Morris, Derubbio, Schlissel, Kamardinova,

Ades, and “all future Plaintiffs that obtain judgment against Iran” (see Havlish counsel’s brief at 2)), and

(b) plaintiffs who—even if they had final judgments against Iran—are ineligible to collect any

compensation from the USVSSTF (Federal Insurance and other plaintiffs who are ineligible for payment

from the USVSSTF under the USVSSTF’s application of the rules).

        Moreover, Havlish counsel do not limit their application to presently identifiable payments

from the USVSSTF. They instead ask for a guaranteed 12% share of any future recoveries, regardless

of how those recoveries are obtained or the amount of the recovery in issue. This is in direct

contravention of the requirements Magistrate Judge Maas established in his prior opinion for

considering a fee application, wherein both the amount of any recovery and the work involved in

obtaining it had to be established before an application for common benefit fees could be considered.

For this reason, Respondents who are not eligible to participate in the USVSSTF respectfully request




                                                    13
      Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 18 of 26



that the Court strike the application of the Havlish counsel and award to those Respondents their

reasonable fees incurred in opposing the motion.

        For all of these reasons, the pending fee motion is both premature and inconsistent with the

2016 ruling of this Court. It can and should be denied on that basis alone.

II.     HAVLISH COUNSEL HAVE NOT CREATED A “COMMON FUND” FROM
        WHICH EQUITABLE ATTORNEYS FEES MAY BE AWARDED.

        Turning to the merits, Havlish counsel have attempted to make an argument for fees by

cobbling together two separate lines of precedent: one arising under the traditional, equitable

common-fund doctrine and the other based on MDL precedent. They fall far short of meeting the

requirements for an award of fees under either line of authority.

        Havlish counsel first invoke the traditional restitution doctrine derived from cases like Trustees

v. Greenough, 105 U.S. 527 (1881), Central Railroad & Banking Co. v. Pettus, 113 U.S. 116 (1885), and

Sprague v. Ticonoc Nat. Bank, 307 U.S. 161 (1939), see ECF No. 4292 at 19-21, but they overlook the

central requirement for a fee award under this precedent: the existence of a “common fund” in which

all parties hold an interest, that was “created, preserved, or made more valuable by the intervention of

the claimant.” Restatement (Third) of Restitution and Unjust Enrichment § 29, comment e (2011); see also In

re Zyprexa Prod. Liab. Litig., 594 F.3d 113, 128 (2d Cir. 2010) (Kaplan, J., concurring) (the common

fund doctrine “permits litigants or lawyers who recover a common fund for the benefit of persons other

than themselves to obtain reasonable attorney’s fees out of the fund, thus spreading the cost of the

litigation to its beneficiaries”) (emphasis added). In both Greenough and Pettus, attorneys representing

certain bondholders brought suit to preserve the value of assets securing their bonds, and sought

payment for their efforts from other bondholders out of their interests in those assets. In Sprague the

holder of an interest in a bank trust obtained a lien against certain bonds that secured multiple trusts

and sought payment from other trustholders whose interests were secured by the same bonds. In



                                                    14
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 19 of 26



Greenough and Pettus, the attorney’s costs or fees were paid out of the assets of the “common fund”

preserved by the litigation, lest the other bondholders be unjustly enriched by the successful outcome

of the litigation without sharing in its costs.4

        By contrast, Havlish counsel’s efforts here did not involve the creation or protection of a

“common fund.” They do not claim to be responsible for the creation of the USVSSTF for the benefit

of other victims of 9/11 or other acts of state-sponsored terrorism. They simply established a legal

precedent that other plaintiffs relied on as res judicata in obtaining default judgments against Iran. There

is, at present, no fund before the Court from which it can award fees.

        This distinction is critical. As the Restatement of Restitution explains:

        e. The significance of the “common fund.” The rule of this section authorizes a restitution
        claim only against a person who is an acknowledged or adjudicated holder of an
        interest in property that has been created, preserved, or made more valuable by the
        intervention of the claimant; only when the property so identified serves as the nexus
        of common ownership interests linking the claimant and the defendant; and only to
        the extent that the defendant may satisfy the restitution claim without being required
        to make a net outlay of money. These conditions are generally satisfied when a court
        can identify what is called a “common fund” that the claimant’s intervention has either
        created, preserved, or enlarged. . . .

                 [One] limiting function of the definition of “common fund” . . . is to guard
        against overextending the rationale of the claim. The nature of the legal system is such
        that the successful assertion of one person’s claim may confer a demonstrable benefit
        on a range of others: persons similarly situated (in some respect at least), but whose
        relation to the transaction is increasingly remote. At one end of the spectrum are the
        core cases for “common fund,” such as the claim between beneficiaries of the same
        trust; at the other is the claim asserted against an unrelated litigant, who stands to take
        advantage of a favorable precedent established in the claimant’s case. The requirement
        of this section that there be an identifiable fund to which the beneficiaries are “entitled
        to share by reason of their common or parallel interests therein” establishes the
4
  In Sprague, where the plaintiff had “neither purported to sue for a class nor formally established by
litigation a fund available to the class,” the Supreme Court concluded that those facts did not preclude
the District Court in equity from entertaining a petition for reasonable counsel fees and litigation
expenses, where the attorney’s efforts “for all practical purposes created [such a fund] for the benefit
of others.” 307 U.S. at 166-67. The Court acknowledged that: “Whether one professes to sue
representatively or formally makes a fund available for others may, of course, be a relevant
circumstance in making the fund liable for his costs in producing it.” Id. at 167. For present purposes,
the important fact here is that Havlish counsel did not create any fund available to other plaintiffs,
either “formally” or “for all practical purposes.” See Section ___, supra.
                                                     15
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 20 of 26



        minimum connection between the claimant, the fund, and the defendant, without
        which the benefits in question are either too generalized or too remote to justify a
        liability to pay for unrequested services.

Restatement (Third) of Restitution and Unjust Enrichment § 29, comment e.

        The Restatement provides an illustrative example of a situation in which restitution would not

be appropriate that bears similarities to the situation confronting this Court:

        X Corp. receives a notice of deficiency from the state tax commissioner. X retains
        Attorney to contest the state's assessment, arguing that a provision of the revenue code
        has been improperly interpreted to apply to X. X prevails after extended litigation,
        obtaining a ruling by the state's highest court that the relevant statute does not apply
        to a taxpayer in X’s position. The tax in question has also been assessed against one
        other taxpayer in X’s position, Y Corp. Attorney approaches Y, offering to represent
        it in related proceedings before the tax commission. Y declines, then retains its own
        counsel and promptly obtains a tax refund. Attorney sues Y, asserting that final
        judgment in the X case conferred a valuable benefit on Y, entitling Attorney to a
        reasonable fee. Although Attorney’s efforts on behalf of X have indeed resulted in a
        substantial benefit to Y, taking the form of reduced taxes and saved legal expenses,
        Attorney is not entitled to restitution by the rule of this section. The first of several
        reasons is that Attorney has not created a fund in which both X and Y are entitled to
        share.

Id., Illustration 17 (based on Wolff v. Ampacet Corp., 673 N.E.2d 745 (Ill. 1996).

        Here, too, some of the responding Plaintiffs at most relied on precedent created as a result of

the default judgment obtained by Havlish counsel.5 Havlish counsel did not “recover a common fund

for the benefit of persons other than themselves.” In re Zyprexa, 594 F.3d at 128. They are therefore

not entitled to an award of fees from other plaintiffs under the common fund doctrine and their

motion should be denied.




5
 Unlike Wolff, however, Plaintiffs herein vigorously dispute the extent of the work carried out by
Havlish counsel, as well as the benefit it conferred on them. See Part IV, infra.
                                                    16
       Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 21 of 26



III.     HAVLISH COUNSEL’S EFFORTS IN OBTAINING A DEFAULT JUDGMENT
         AGAINST IRAN WERE NOT AUTHORIZED BY MDL LEADERSHIP AND DO
         NOT CONSTITUTE “COMMON BENEFIT WORK” UNDER THE
         PRINCIPLES GOVERNING AWARD OF FEES IN AN MDL.

         Apart from the common fund doctrine, many MDL courts have recognized their authority to

award common benefit attorney’s fees as a part of their inherent managerial authority over complex

litigation. It is often necessary for an MDL judge to impose some organizational structure on the

attorney representation so that the MDL litigation can proceed in an efficient and effective manner.

See, e.g., Judge Eldon E. Fallon, Common Benefit Fees in Multidistrict Litigation, 74 LA. L. Rev. 371, 373

(2014). To accomplish this task, MDL courts regularly appoint both lead counsel and also plaintiffs’

executive and/or steering committees to direct the litigation. These plaintiff committees are charged

with responsibility to direct all pretrial proceedings in the litigation, to promote judicial economy and

efficiency, and to avoid unnecessary duplicative work. They may also assign work to other plaintiffs’

counsel in the MDL in order to assist with these tasks. See Duke Law Center For Judicial Studies,

Standards and Best Practices for Large and Mass-Tort MDLs 62 (2014) (“In large and mass-tort

MDLs, the transferee judge should encourage the leadership team to provide work for the common

benefit of the cases to other attorneys who are qualified and available to perform the work, unless

doing so would create inefficiency in the prosecution of the claims.”).

         As discussed in Background Section A., supra, this is almost precisely the organizational model

adopted by this Court in this MDL. In CMO3, ECF No. 248 (filed June 16, 2004), this Court

established one Plaintiffs’ General Steering Committee and two PECs (one for wrongful death and

personal injury plaintiffs and the other for plaintiffs asserting commercial claims), named Co-Chairs

and members of both PECs, assigned to the PECs responsibility to “conduct all pretrial proceedings

involving common legal and factual issues . . . on behalf of all plaintiffs,” and to “coordinate discovery

and motion papers to the extent practicable to promote judicial economy, avoid duplicative effort,

and limit the burden on parties responding to discovery.” CMO3 authorized the Co-Chairs to assign

                                                   17
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 22 of 26



work to other plaintiffs’ counsel “in such a manner as to promote the orderly and efficient conduct

of this litigation, and shall avoid unnecessary duplication and unproductive effort.” Finally, CMO3

declared that each PEC “shall have final authority with respect to matters pertaining to the claims of

its constituencies.” Id., ¶¶ 1, 3-7, 9-10, 12.

        Because the work of such an appointed plaintiffs’ leadership team “inures to the common

benefit of all plaintiffs and their primary counsel (the counsel that they employed), MDL transferee

courts usually establish a procedure for creating a common benefit fee to compensate the members

of the [PEC] and the members of any subcommittees who have done common benefit work.” Id. at

374. As the Fifth Circuit Court of Appeals explained in In re Air Crash Disaster at Fl. Everglades on Dec.

29, 1972, 549 F.2d 1006, 1016 (5th Cir. 1977), “if lead counsel are to be an effective tool the court

must have means at its disposal to order appropriate compensation for them. The court’s power is

illusory if it is dependent upon lead counsel’s performing the duties desired of them for no additional

compensation.” The Second Circuit came to the same conclusion in In re Zyprexa, 594 F.3d at 130:

        The same equitable considerations that warrant payment of class counsel out of
        common funds generated by their efforts apply in these circumstances as well. The
        desirability—indeed, the compelling need—to have pretrial proceedings managed or
        at least coordinated by lead counsel or a steering or executive committee demands the
        existence of a source of compensation for their efforts on behalf of all.

        Havlish counsel seek to invoke this body of MDL doctrine to justify their fee request. See ECF

No. 4292 at 22. But they ignore and attempt to evade6 the most critical aspect of this precedent: the

Court’s inherent authority to manage complex litigation before it provides a legal justification for an

award of common benefit fees to plaintiffs’ counsel appointed by the Court to conduct and direct the



6
  Havlish counsel cherry-pick selected phrases from both Florida Everglades and also In re Vioxx Prod.
Liab. Litig., 760 F.Supp.2d 640 (E.D. La. 2010), that on their face appear to support their position,
without ever acknowledging that both cases involved justifications for an award of common benefit
fees to the attorneys appointed to lead the MDL for the plaintiffs, not to rogue attorneys who engage
in unapproved litigation activities that they themselves believed to be “beneficial to all MDL
plaintiffs.” In re Vioxx, 760 F.Supp.2d at 647.
                                                   18
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 23 of 26



litigation for all plaintiffs, as well as other work that has been assigned and is supervised by lead

counsel. See Smiley v. Sincoff, 958 F.2d 498, 501 (2d Cir. 1992) (“District courts have exercised this power

to establish fee structures designed to compensate committee members for their work on behalf of all plaintiffs

involved in consolidated litigation.”) (emphasis added); cf. Duke Law Center For Judicial Studies,

Standards and Best Practices for Large and Mass-Tort MDLs 62 (“In most cases, courts expressly

authorize other counsel to perform work on the case so long as the work has been assigned and is supervised

by lead counsel.”) (emphasis added). It does not provide a justification for an award of fees to attorneys

who choose to engage in legal work outside of, and without the approval of, the leadership structure

established by the Court.

        This Court invited Havlish counsel to participate in common benefit work in this MDL by

appointing them to two seats on the PECs. See CMO3, ECF No. 248 (assigning Havlish counsel 2 of

the 13 seats on the wrongful death/personal injury PEC, with those seats currently occupied by

Dennis Pantazis and Richard Hailey). But Havlish counsel have declined to avail themselves of this

opportunity, essentially abdicating their PEC roles or responsibilities years ago by declining to

participate in pretrial litigation activities approved by the Co-Leads or the PECs, and instead choosing

to focus solely on default judgments against Iran solely for Havlish plaintiffs and on ancillary matters

related to those judgments. Indeed, of the nearly 4,400 docket entries in the MDL docket, Havlish

counsel are responsible for only about 100, and virtually all of those are specific to the claims against

Iran or the plaintiffs they represent. By contrast, almost all of the other docket entries reflect the work

of the PECs, including responding counsel here.

        Most importantly, Havlish counsel did not obtain PEC approval before filing their motion for

a default judgment against Iran. As Havlish counsel readily acknowledge in their papers, they




                                                      19
       Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 24 of 26



proceeded to obtain this default judgment against the direction of the PECs. ECF No. 4292 at 12-

13.7

         Because Havlish counsel’s work on obtaining the default judgment had not been authorized by

the PECs, it does not fall within MDL precedent authorizing an award of attorney’s fees pursuant to

the Court’s inherent managerial authority for work undertaken or approved by the Court-appointed

Plaintiff leadership team for the common benefit of all plaintiffs in the MDL. To the contrary, to

award them fees would effectively undermine the Court’s managerial authority to promote litigation

economy and efficiency, by rewarding a rogue actor for acting outside of, and in direct conflict with,

the leadership structure approved by the Court. For this reason, as well, the pending fee motion is

legally insupportable and must be denied.

IV.      HAVLISH COUNSEL HAVE NOT JUSTIFIED THEIR EXORBITANT FEE
         REQUEST.

         If, despite the foregoing, the Court nevertheless decides to entertain the Havlish fee request, it

should immediately become apparent that the request is both exorbitant and unjustified. Havlish

counsel grossly overstate the time, expense, and value of their efforts in obtaining a default judgment

against Iran. As set forth at length in the Background Section above, and in the 2016 opposition,

Havlish counsel’s work was not only unauthorized by the PEC, but also largely duplicative, available

from public sources, and unnecessary. It was a foregone conclusion that Iran would not defend against

the motion and, given the FSIA’s lenient burden of proof and causation requirements, as well as prior

terrorism precedent involving Iran, a foregone conclusion that a default judgment would be entered.

Members of the PECs possessed all of the necessary evidence to establish a default judgment against



7
  The PECs had no substantive objection to seeking a default judgment against Iran, but did object
to the timing, which leadership feared would interfere with ongoing efforts to make progress in
litigation against other defendants. The PECs also objected, more generally, to Havlish counsel’s
efforts, which were largely duplicative and unnecessary, in light of work the PECs had already done.
See, supra, Section “Background” B. at 6-8.
                                                    20
    Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 25 of 26



Iran, and Havlish counsel’s efforts, which they refused to coordinate with the PEC, largely duplicated

work that had already been carried out by other, active members of the PECs. See, e.g., ECF No. 3272

at 18-22.

        Apart from boldly asserting the centrality of their labors to the entry of the default judgment

against Iran, Havlish counsel have made no effort to meaningfully document or justify the purported

time, expense, and value of their work. If the Court is at all inclined to entertain their fee demand,

not only must they be required to come forward with much more substantial documentation of their

claim, and the PECs given a full opportunity to respond, but also the Court should give full

consideration to the common benefit work of the entirety of the PECs. Many of the PECs’ clients’

participation in this MDL was dependent upon their counsel seeking accountability for all defendants

who were involved in providing support to Al-Qaeda and the 9/11 attacks, not just Iran. The work

and funding invested by counsel for those plaintiffs to fulfill and maintain that required scope of

representation dwarfs even the exaggerated and undocumented investment claimed by Havlish counsel

in support of their motion. The entire investment by Respondents in representing their respective

clients in the MDL would need to be considered in evaluating any fee request. In fact, those Havlish

plaintiffs who were not already named in other cases have since filed new complaints joining the

Consolidated Amended Complaint against the Kingdom of Saudi Arabia. See ECF No. 4325 (noting

that Short Form Complaints adopting the Consolidated Amended Complaint against the Kingdom of

Saudi Arabia were filed in the Rosenthal, Soulas, Homer, and McGuire cases).

        Nevertheless, as explained in earlier sections of this memorandum, consideration of Havlish

counsel’s claim for fees is unnecessary, because Havlish counsel have utterly failed to put forward even

a rudimentary legal justification for their claim. Their work did not create a common fund for the

benefit of all MDL plaintiffs, they have performed no legal work for the common benefit of MDL

plaintiffs, their work was not conducted pursuant to authorization from the Court-appointed Co-


                                                   21
      Case 1:03-md-01570-GBD-SN Document 4407 Filed 02/15/19 Page 26 of 26



Chairs or the PECs, and, in any event, at this stage of the litigation, it is impossible to assess the relative

value of their efforts to any ultimate recovery by all MDL plaintiffs. Each of these, in and of itself, is

a sufficient ground to deny the fee application.

                                              CONCLUSION

         For the foregoing reasons, the Havlish Plaintiffs’ Renewed Motion for an Order Creating a

Common Benefit Fund and Authorizing Certain Disbursements Therefrom should be denied in its

entirety.

February 15, 2019                                  Respectfully submitted,

 MOTLEY RICE LLC                                           COZEN O’CONNOR

  By: /s/ Robert T. Haefele                                By: /s/ Sean P. Carter
      JODI WESTBROOK FLOWERS                                   SEAN P. CARTER
      ROBERT T. HAEFELE                                        J. SCOTT TARBUTTON
      MOTLEY RICE LLC                                          COZEN O’CONNOR
      28 Bridgeside Boulevard                                  One Liberty Place
      Mount Pleasant, SC 29465                                 1650 Market Street, Suite 2800
      Tel.: (843) 216-9184                                     Philadelphia, Pennsylvania 19103
      Email: rhaefele@motleyrice.com                           Tel.: (215) 665-2105
                                                               Email: scarter@cozen.com
 For the Plaintiffs’ Exec. Committees
                                                               For the Plaintiffs’ Exec. Committees
 KREINDLER & KREINDLER LLP

 By: /s/ Andrew J. Maloney
      JAMES P. KREINDLER
      ANDREW J. MALONEY
      KREINDLER & KREINDLER LLP
      750 Third Avenue
      New York, New York 10017
      Tel.: 212-687-8181
      Email: amaloney@kreindler.com
       For the Plaintiffs’ Exec. Committees

cc:      The Honorable George B. Daniels, via ECF
         All Counsel of Record via ECF




                                                      22
